Title: To Alexander Hamilton from John J. U. Rivardi, 20 June 1800
From: Rivardi, John J. U.
To: Hamilton, Alexander


Fort Niagara [New York] June 20, 1800. “I am honored this day with your letters dated May 31st. & June 5th. I Shall certainly pay the greatest attention To the hint contained in the former—& the necessity alone will impell me To receive in a public Maner the persons alluded To; indeed I fancy there is little probability of a visit of the Duke’s—as to the General I Suppose he will come without giving Notice. In such a case Some polite apologies on my part, will answer. It is with the deepest regret, that I See from a passage in your Second letter that you intend quitting the Service & Shall always remember with gratitude the Kindness with which you exerted yourself To relieve the wants of this Garrison & the indulgence with which you answered my letters using in one instance particularly the mild expressions of a Friend where I deserved the marked reproof of my General. I allude To my observing the impossibility of my quitting my family except in actual war. By this Post … James Miller Esqr. returns … the Garrison Accounts with the unpleasant information that he refused to pay the drafts accompanying them—having no power To Take them up except by order of the Quartermaster General.… We had nothing official concerning the disbanding of the Army—nor whether the troops remaining are To be completed from those affected by the Act.”
